                    Case 21-11101            Doc 1       Filed 02/09/21 Entered 02/09/21 12:37:59                              Desc Main
                                                           Document     Page 1 of 50

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW JERSEY

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Dosils, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Dosil's Scuba & Surf
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                                                                                  Julie Dosil
                                                                                                  106 Half Moon Circle
                                  261 Highway 36                                                  Unit D1
                                  Middletown, NJ 07748                                            Hypoluxo, FL 33462
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Monmouth                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.dosils.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 21-11101                Doc 1       Filed 02/09/21 Entered 02/09/21 12:37:59                                   Desc Main
                                                               Document     Page 2 of 50
Debtor    Dosils, Inc.                                                                                 Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 4511

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 21-11101            Doc 1        Filed 02/09/21 Entered 02/09/21 12:37:59                                 Desc Main
                                                            Document     Page 3 of 50
Debtor   Dosils, Inc.                                                                              Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 21-11101            Doc 1       Filed 02/09/21 Entered 02/09/21 12:37:59                                Desc Main
                                                           Document     Page 4 of 50
Debtor    Dosils, Inc.                                                                             Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on       1/22/2021
                                                   MM / DD / YYYY


                             X   /s/ Julie Dosil                                                          Julie Dosil
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Vice President




18. Signature of attorney    X   /s/ Warren Brumel, Esq.                                                   Date    1/22/2021
                                 Signature of attorney for debtor                                                 MM / DD / YYYY

                                 Warren Brumel, Esq.
                                 Printed name

                                 Warren Brumel
                                 Firm name

                                 65 Main Street
                                 PO Box 181
                                 Keyport, NJ 07735
                                 Number, Street, City, State & ZIP Code


                                 Contact phone      732-264-3400                 Email address      wbrumel@keyportlaw.com

                                 018191980 NJ
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                       Desc Main
                                                                   Document     Page 5 of 50




 Fill in this information to identify the case:

 Debtor name         Dosils, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          1/22/2021                               X /s/ Julie Dosil
                                                                       Signature of individual signing on behalf of debtor

                                                                       Julie Dosil
                                                                       Printed name

                                                                       Vice President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                   Case 21-11101                            Doc 1               Filed 02/09/21 Entered 02/09/21 12:37:59                                                           Desc Main
                                                                                  Document     Page 6 of 50
 Fill in this information to identify the case:

 Debtor name            Dosils, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            14,154.24

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            14,154.24


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            12,693.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           129,307.19


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             142,000.19




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                  Case 21-11101                   Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                       Desc Main
                                                                   Document     Page 7 of 50
 Fill in this information to identify the case:

 Debtor name         Dosils, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Santander                                               business checking               9465                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                           $0.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     utility security deposit held by Jersey Central Power & Light, subject to offset                                                 $1,820.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                      $1,820.00
           Add lines 7 through 8. Copy the total to line 81.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                       Desc Main
                                                                   Document     Page 8 of 50
 Debtor         Dosils, Inc.                                                                     Case number (If known)
                Name

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used     Current value of
                                                      physical inventory         debtor's interest      for current value         debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           retail inventory as per
           attached                                   10/28/2020                               $0.00    Recent cost                         $12,334.24




 23.       Total of Part 5.                                                                                                             $12,334.24
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                     Desc Main
                                                                   Document     Page 9 of 50
 Debtor         Dosils, Inc.                                                                  Case number (If known)
                Name


        Yes Fill in the information below.

            General description                                               Net book value of       Valuation method used     Current value of
                                                                              debtor's interest       for current value         debtor's interest
                                                                              (Where available)

 39.        Office furniture

 40.        Office fixtures
            misc fixtures - 40 yrs old                                                      $0.00                                                 $0.00



 41.        Office equipment, including all computer equipment and
            communication systems equipment and software
            filing cabinets, fax machine/printer, 2 old
            desktop computers                                                             $250.00     Liquidation                                 $0.00



 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                                     $0.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                  Case 21-11101                       Doc 1           Filed 02/09/21 Entered 02/09/21 12:37:59                                         Desc Main
                                                                       Document     Page 10 of 50
 Debtor          Dosils, Inc.                                                                                        Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $1,820.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $12,334.24

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $14,154.24          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $14,154.24




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                    Desc Main
                                                                  Document     Page 11 of 50
 Fill in this information to identify the case:

 Debtor name         Dosils, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                                 Desc Main
                                                                  Document     Page 12 of 50
 Fill in this information to identify the case:

 Debtor name         Dosils, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $440.00         $440.00
           Alexis O'Reilly                                           Check all that apply.
           Unknown                                                      Contingent
                                                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           02/19/2020                                                Deposit
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $280.00         $280.00
           Alison Kelly                                              Check all that apply.
           163 Delaware Avenue                                          Contingent
           Atlantic Highlands, NJ 07716                                 Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           03/02/22020                                               Deosit
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   23820                               Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                              Desc Main
                                                                  Document     Page 13 of 50
 Debtor       Dosils, Inc.                                                                                    Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $215.00    $215.00
          Alison Sheehy                                              Check all that apply.
          11 The Vista                                                  Contingent
          Middletown, NJ 07748                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          02/26/20                                                   Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $107.50    $107.50
          Allison Cea                                                Check all that apply.
          10 Ivins Place                                                Contingent
          Rumson, NJ 07760                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          3/6/2020                                                   Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $490.00    $490.00
          Amanda Mammolito                                           Check all that apply.
          5 Mackenn Place                                               Contingent
          Port Monmouth, NJ 07758                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          0227/2020                                                  Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $80.00    $80.00
          Betsy Toal                                                 Check all that apply.
          16 Dartmouth Drive                                            Contingent
          Hazlet, NJ 07730                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          09/24/2019                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                              Desc Main
                                                                  Document     Page 14 of 50
 Debtor       Dosils, Inc.                                                                                    Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $200.00    $200.00
          Cara Horner                                                Check all that apply.
          Unknown                                                       Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          01/08/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $200.00    $200.00
          Chengeei Shen                                              Check all that apply.
          53 Damasc Drive                                               Contingent
          Marlboro, NJ 07746                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $165.00    $165.00
          Chiew Kaw & Lifang Du                                      Check all that apply.
          Unknown                                                       Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          12/20/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $200.00    $200.00
          Christina Figueroa                                         Check all that apply.
          Unknown                                                       Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          02/12/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 3 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                              Desc Main
                                                                  Document     Page 15 of 50
 Debtor       Dosils, Inc.                                                                                    Case number (if known)
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $40.00    $40.00
          Christy Scalia                                             Check all that apply.
          Unknown                                                       Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          01/08/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $80.00    $80.00
          Courtney Schellhorn                                        Check all that apply.
          114 Tallwood Lane                                             Contingent
          Lincroft, NJ 07738                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          01/17/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $320.00    $320.00
          Danielle Cherence                                          Check all that apply.
          Unknown                                                       Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          03/13/20                                                   Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $320.00    $320.00
          Danielle Sullivan                                          Check all that apply.
          Unknown                                                       Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          03/09/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 4 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                              Desc Main
                                                                  Document     Page 16 of 50
 Debtor       Dosils, Inc.                                                                                    Case number (if known)
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $200.00    $200.00
          Danielle Zimkus                                            Check all that apply.
          1506 Maple Avenue                                             Contingent
          Asbury Park, NJ 07712                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          01/31/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $239.00    $239.00
          Deirdre Cesario                                            Check all that apply.
          47 Appleton Drive                                             Contingent
          Hazlet, NJ 07730                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $200.00    $200.00
          Denise Lombardi                                            Check all that apply.
          Unknown                                                       Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/27/20                                                    Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $320.00    $320.00
          Dianne Russo                                               Check all that apply.
          12 Carolina Avenue                                            Contingent
          Port Monmouth, NJ 07758                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          03/062020                                                  Depsoit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 5 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                              Desc Main
                                                                  Document     Page 17 of 50
 Debtor       Dosils, Inc.                                                                                    Case number (if known)
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $215.00    $215.00
          Elizabeth Toal                                             Check all that apply.
          16 Dartmouth Drive                                            Contingent
          Hazlet, NJ 07730                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          02/27/220                                                  Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $185.00    $185.00
          Emily Ruane                                                Check all that apply.
          2 Ward Place                                                  Contingent
          Middletown, NJ 07748                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          01/03/20                                                   Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $200.00    $200.00
          Gina Leitau                                                Check all that apply.
          7 Sophia Court                                                Contingent
          Middletown, NJ 07748                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          01/28/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $215.00    $215.00
          Irena Evelich                                              Check all that apply.
          342 Shore Drive                                               Contingent
          Highlands, NJ 07732                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          3/4/20                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 6 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                              Desc Main
                                                                  Document     Page 18 of 50
 Debtor       Dosils, Inc.                                                                                    Case number (if known)
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $215.00    $215.00
          James Snevily                                              Check all that apply.
          66 Washington Street                                          Contingent
          Rumson, NJ 07760                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          3/2/2020                                                   Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $160.00    $160.00
          Jeanine Jhanjee                                            Check all that apply.
          38 Takolusa Drive                                             Contingent
          Hazlet, NJ 07730                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          02/11/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $200.00    $200.00
          Jenn McCann                                                Check all that apply.
          Unknown                                                       Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2/18/2020                                                  Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $40.00    $40.00
          John Caspi                                                 Check all that apply.
          Unknown                                                       Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          01/11/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 7 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                              Desc Main
                                                                  Document     Page 19 of 50
 Debtor       Dosils, Inc.                                                                                    Case number (if known)
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $185.00    $185.00
          Julia Coppola                                              Check all that apply.
          48 Hawthorne Avenue                                           Contingent
          Hazlet, NJ 07730                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $170.00    $170.00
          Kaitlin Reynolds                                           Check all that apply.
          118 Lexington Avenue                                          Contingent
          Fair Haven, NJ 07704                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          02/24/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $120.00    $120.00
          Kathleen Servidio                                          Check all that apply.
          Unknown                                                       Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit

          Last 4 digits of account number 2020                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $515.00    $515.00
          Katja Abegg                                                Check all that apply.
          484 Landing St                                                Contingent
          Lumberton, NJ 08048                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 8 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                              Desc Main
                                                                  Document     Page 20 of 50
 Debtor       Dosils, Inc.                                                                                    Case number (if known)
              Name

 2.31     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $160.00    $160.00
          Kazita Patel                                               Check all that apply.
          Unknown                                                       Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          02/17/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.32     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $250.00    $250.00
          Kimberly Rose                                              Check all that apply.
          149 Wilson Avenue                                             Contingent
          Port Monmouth, NJ 07758                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          012/14/2020                                                Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.33     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $249.00    $249.00
          Krista Kelly                                               Check all that apply.
          Unknown                                                       Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.34     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $200.00    $200.00
          Kyle Acquavella                                            Check all that apply.
          89 Maple Avenue                                               Contingent
          Keyport, NJ 07735                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          02/02/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 9 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                              Desc Main
                                                                  Document     Page 21 of 50
 Debtor       Dosils, Inc.                                                                                    Case number (if known)
              Name

 2.35     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $215.00    $215.00
          Liam Hayes                                                 Check all that apply.
          365 East End Avenue                                           Contingent
          Belford, NJ 07718                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          02/27/20                                                   Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.36     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $240.00    $240.00
          Linda Taylor                                               Check all that apply.
          220 Seaview Avenue                                            Contingent
          South Amboy, NJ 08879                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          03/16/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.37     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $280.00    $280.00
          Manhdan Kaczynsky                                          Check all that apply.
          19 Angelica Coourt                                            Contingent
          Matawan, NJ 07747                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          03/04/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.38     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $330.00    $330.00
          Marco Albrecht                                             Check all that apply.
          6 White Rock Terrace                                          Contingent
          Holmdel, NJ 07733                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 10 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                              Desc Main
                                                                  Document     Page 22 of 50
 Debtor       Dosils, Inc.                                                                                    Case number (if known)
              Name

 2.39     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $280.00    $280.00
          Mark Weaver                                                Check all that apply.
          47 Compton Avenue                                             Contingent
          Keansburg, NJ 07734                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          03/03/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.40     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $185.00    $185.00
          Mason Creekmore                                            Check all that apply.
          173 Kemp Avenue                                               Contingent
          Fair Haven, NJ 07704                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          01/15/2020                                                 deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.41     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $320.00    $320.00
          Megan O'Donnell                                            Check all that apply.
          Unknown                                                       Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          02/25/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.42     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $40.00    $40.00
          Melissa Arrivillaga                                        Check all that apply.
          Unknown                                                       Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          01/08/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 11 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                              Desc Main
                                                                  Document     Page 23 of 50
 Debtor       Dosils, Inc.                                                                                    Case number (if known)
              Name

 2.43     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $240.00    $240.00
          Michelle Gagneron                                          Check all that apply.
          Unknown                                                       Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          03/02/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.44     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $280.00    $280.00
          Michelle Meehan                                            Check all that apply.
          20 Foxwood Run                                                Contingent
          Middletown, NJ 07748                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          02/10/20                                                   Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.45     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $320.00    $320.00
          Mirona Opoka Mensah                                        Check all that apply.
          Unknown                                                       Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          03/10/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.46     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $120.00    $120.00
          Neerag Bhatt                                               Check all that apply.
          34 Hunters Point                                              Contingent
          Middletown, NJ 07748                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          02/18/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 12 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                              Desc Main
                                                                  Document     Page 24 of 50
 Debtor       Dosils, Inc.                                                                                    Case number (if known)
              Name

 2.47     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $280.00    $280.00
          Philip Saxena                                              Check all that apply.
          Unknown                                                       Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          02/19/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.48     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $480.00    $480.00
          Raina Graham                                               Check all that apply.
          Unknown                                                       Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          02/06/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.49     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $120.00    $120.00
          Sean Tyler                                                 Check all that apply.
          2 Sanders Drive                                               Contingent
          Middletown, NJ 07748                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          01/31/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.50     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $80.00    $80.00
          Sean Walsh                                                 Check all that apply.
          17 Baskenridge Drive                                          Contingent
          Middletown, NJ 07748                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          01/27/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 13 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                              Desc Main
                                                                  Document     Page 25 of 50
 Debtor       Dosils, Inc.                                                                                    Case number (if known)
              Name

 2.51     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $320.00    $320.00
          Sulabh Saxena                                              Check all that apply.
          3 Baydre Cir                                                  Contingent
          Middletown, NJ 07748                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.52     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $215.00    $215.00
          Susan Viston                                               Check all that apply.
          10 Packard Drive                                              Contingent
          Middletown, NJ 07748                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          02/27/20                                                   Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.53     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $165.00    $165.00
          Tara Amores                                                Check all that apply.
          169 Ueland Road                                               Contingent
          Red Bank, NJ 07701                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          02/10/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.54     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $240.00    $240.00
          Tara Salomone                                              Check all that apply.
          24 Florence Avenue                                            Contingent
          Leonardo, NJ 07737                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          02/19/2020                                                 Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 14 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                  Case 21-11101                   Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                                                Desc Main
                                                                  Document     Page 26 of 50
 Debtor        Dosils, Inc.                                                                                   Case number (if known)
               Name

 2.55       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $300.00    $300.00
            Trish Infantino                                          Check all that apply.
            8 Stanford Drive                                            Contingent
            Hazlet, NJ 07730                                            Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            03/04/2020                                               Deposit
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.56       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $107.50    $107.50
            Valerie Rosaly                                           Check all that apply.
            3 Roberts Road                                              Contingent
            Hazlet, NJ 07730                                            Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            01/123/20                                                Deposit
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.57       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $160.00    $160.00
            Wendy Simon                                              Check all that apply.
            12 Wilson Avenue                                            Contingent
            Port Monmouth, NJ 07758                                     Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            02/18/2020                                               Deposit
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $264.50
           ADP                                                                         Contingent
           PO Box 842875                                                               Unliquidated
           Boston, MA 02284-2875                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Services
           Last 4 digits of account number      2488
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $370.52
           Air & Gas Technologies                                                      Contingent
           42 Industrial Drive                                                         Unliquidated
           Cliffwood Beach, NJ 07735                                                   Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Services
           Last 4 digits of account number      7605
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 15 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                                          Desc Main
                                                                  Document     Page 27 of 50
 Debtor       Dosils, Inc.                                                                            Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,372.75
          American Express Amazon Business Prime                                Contingent
          PO Box 981535                                                         Unliquidated
          El Paso, TX 79998-1535                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit
          Last 4 digits of account number       1000
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,925.00
          Anthony T. Sonatore, Jr.                                              Contingent
          One Argonne Place                                                     Unliquidated
          Middletown, NJ 07748-5100                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services - accountant
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $735.22
          Aqualung                                                              Contingent
          2340 Cousteau Court                                                   Unliquidated
          Vista, CA 92081                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit
          Last 4 digits of account number       4540
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,550.00
          Black Bear Lake                                                       Contingent
          457 Stage Coach Road                                                  Unliquidated
          Millstone Township, NJ 08510                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    deposit
          Last 4 digits of account number       2464
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,063.57
          Chase                                                                 Contingent
          PO Box 15298                                                          Unliquidated
          Att: Bankruptcy Dept                                                  Disputed
          Wilmington, DE 19850-5298
                                                                             Basis for the claim:    Credit
          Date(s) debt was incurred
          Last 4 digits of account number       5131                         Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Chase                                                                 Contingent
          PO Box 15298                                                          Unliquidated
          Att: Bankruptcy Dept                                                  Disputed
          Wilmington, DE 19850-5298
                                                                             Basis for the claim:    Credit
          Date(s) debt was incurred
          Last 4 digits of account number       6587                         Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $23,326.43
          Chase Business Ink                                                    Contingent
          PO Box 15298                                                          Unliquidated
          Wilmington, DE 19850-5298                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit
          Last 4 digits of account number       2165
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 16 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                                          Desc Main
                                                                  Document     Page 28 of 50
 Debtor       Dosils, Inc.                                                                            Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $574.12
          Comcast Business                                                      Contingent
          PO Box 211008                                                         Unliquidated
          Saint Paul, MN 55121-2408                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       7286
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $186.82
          Cressi USA                                                            Contingent
          3 Rosol Lane                                                          Unliquidated
          Saddle Brook, NJ 07663                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit
          Last 4 digits of account number       0689
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,105.21
          Direct Energy Business                                                Contingent
          1001 Liberty Avenue                                                   Unliquidated
          Pittsburgh, PA 15222                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       9109
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $40,000.00
          Julie Dosil                                                           Contingent
          106 Half Moon Cir                                                     Unliquidated
          Unit D-1                                                              Disputed
          Lake Worth, FL 33462
                                                                             Basis for the claim:    loans/advances to debtor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $38,457.96
          Estate of William J. Laggy                                            Contingent
          139 Twin Brooks Ave                                                   Unliquidated
          Middletown, NJ 07748                                                  Disputed
          Date(s) debt was incurred 3/2008
                                                                             Basis for the claim:    loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $318.00
          First Insurance Funding                                               Contingent
          450 Skokie Blvd                                                       Unliquidated
          Ste 1000                                                              Disputed
          Northbrook, IL 60062-7917
                                                                             Basis for the claim:    insurance
          Date(s) debt was incurred
          Last 4 digits of account number       0912                         Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,955.58
          Global Payments                                                       Contingent
          2578 W 600 N                                                          Unliquidated
          Lindon, UT 84042                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 17 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                                          Desc Main
                                                                  Document     Page 29 of 50
 Debtor       Dosils, Inc.                                                                            Case number (if known)
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $101.72
          Jaco Enterprises, Inc.                                                Contingent
          PO Box 22084                                                          Unliquidated
          Phoenix, AZ 85028                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit
          Last 4 digits of account number       2398
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,175.00
          JCP&L                                                                 Contingent
          76 S. Main Street                                                     Unliquidated
          A-RPC                                                                 Disputed
          Akron, OH 44308-1890
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number       0970                         Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $275.01
          National Dust Control                                                 Contingent
          200 Blackford Avenue                                                  Unliquidated
          Middlesex, NJ 08846-2599                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number       7584
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $140.61
          New Jersey American Water                                             Contingent
          PO Box 91623                                                          Unliquidated
          Rantoul, IL 61866-8623                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       5878
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $184.95
          New Jersey Natural Gas                                                Contingent
          1415 Wyckoff Road                                                     Unliquidated
          PO Box 1464                                                           Disputed
          Wall, NJ 07719
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number       0011                         Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,696.62
          PNC Bank                                                              Contingent
          PO Box 747032                                                         Unliquidated
          Pittsburgh, PA 15274-7032                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Line of Credit
          Last 4 digits of account number       6820
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,967.64
          Santander Bank                                                        Contingent
          PO Box 12707                                                          Unliquidated
          Reading, PA 19612-2707                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Line of Credit
          Last 4 digits of account number       9098
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 18 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                                          Desc Main
                                                                  Document     Page 30 of 50
 Debtor       Dosils, Inc.                                                                            Case number (if known)
              Name

 3.24      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $270.00
           Scuba Optics                                                         Contingent
           1405 8th Avenue                                                      Unliquidated
           Rock Falls, IL 61071                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Credit
           Last 4 digits of account number      0193
                                                                             Is the claim subject to offset?         No     Yes

 3.25      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $250.19
           The Connection                                                       Contingent
           51 Village Court                                                     Unliquidated
           Hazlet, NJ 07730                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Services
           Last 4 digits of account number      dosils
                                                                             Is the claim subject to offset?         No     Yes

 3.26      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $39.77
           Tomar Industries                                                     Contingent
           PO Box 36                                                            Unliquidated
           Adelphia, NJ 07710-0036                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Expenses
           Last 4 digits of account number      2635
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any
 4.1       Altus Receivables Managment
           2400 Veterans Memoial Blvd                                                                 Line     3.17                                    1554
           Suite 300
                                                                                                             Not listed. Explain
           Kenner, LA 70062

 4.2       Anthony T. Sonatore, Jr. CPA
           29 Millbrook Dr                                                                            Line     3.4
           Middletown, NJ 07748
                                                                                                             Not listed. Explain

 4.3       Lyon Collection Services, Inc.
           7924 West Sahara Avenue                                                                    Line     3.1                                     2488
           Las Vegas, NV 89117
                                                                                                             Not listed. Explain

 4.4       McCarthy, Burgess & Wolff
           26000 Cannon Rd                                                                            Line     3.10
           Bedford, OH 44146
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                      12,693.00
 5b. Total claims from Part 2                                                                            5b.    +     $                     129,307.19

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                        142,000.19



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 19 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                      Desc Main
                                                                  Document     Page 31 of 50
 Fill in this information to identify the case:

 Debtor name         Dosils, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                  Desc Main
                                                                  Document     Page 32 of 50
 Fill in this information to identify the case:

 Debtor name         Dosils, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                              Desc Main
                                                                  Document     Page 33 of 50



 Fill in this information to identify the case:

 Debtor name         Dosils, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                               $103,563.95
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $487,061.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For the fiscal year:                                                                        Operating a business                               $508,609.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                  Case 21-11101                   Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                                 Desc Main
                                                                  Document     Page 34 of 50
 Debtor      Dosils, Inc.                                                                               Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                                   Desc Main
                                                                  Document     Page 35 of 50
 Debtor        Dosils, Inc.                                                                                 Case number (if known)



       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.     Warren Brumel
                 65 Main Street
                 PO Box 181
                 Keyport, NJ 07735                                   Attorney Fees                                             9/23/2020                 $3,500.00

                 Email or website address
                 wbrumel@keyportlaw.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers           Total amount or
                                                                                                                         were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                     Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange                was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                     Dates of occupancy
                                                                                                                             From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                  Case 21-11101                   Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                           Desc Main
                                                                  Document     Page 36 of 50
 Debtor        Dosils, Inc.                                                                             Case number (if known)



    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     Santander                                       XXXX-9465                   Checking                 10/31/2020                             $0.00
                 Middletown, NJ 07748                                                        Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.2.     Santander                                       XXXX-9550                   Checking                 4/2020                                 $0.00
                 Middletown, NJ 07748                                                        Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                           Desc Main
                                                                  Document     Page 37 of 50
 Debtor      Dosils, Inc.                                                                               Case number (if known)




          None

       Facility name and address                                     Names of anyone with                 Description of the contents        Do you still
                                                                     access to it                                                            have it?
       Garage                                                        Julie Dosil                          inventory, equipment,                  No
       725 4th St                                                    David Dosil                          supplies                               Yes
       Union Beach, NJ 07735



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                                  Desc Main
                                                                  Document     Page 38 of 50
 Debtor      Dosils, Inc.                                                                               Case number (if known)



          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Anthony T. Sonotore, Jr. CPA
                    29 Millbrook Dr
                    Middletown, NJ 07748-2214

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Julie Dosil
                    106 Half Moon Circle
                    Unit D-1
                    Hypoluxo, FL 33462

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       David Dosil                                    57 Huddy Ave                                        president, board member,                      50%
                                                      Highlands, NJ 07732                                 shareholder

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Julie Dosil                                    106 Half Moon Cir                                   vice-president, director,                     50%
                                                      Unit D1                                             shareholder
                                                      Hypoluxo, FL 33462


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                            Desc Main
                                                                  Document     Page 39 of 50
 Debtor      Dosils, Inc.                                                                               Case number (if known)



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on          1/22/2021

 /s/ Julie Dosil                                                        Julie Dosil
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Vice President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59                       Desc Main
                                                                  Document     Page 40 of 50
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      District of New Jersey
 In re       Dosils, Inc.                                                                                     Case No.
                                                                               Debtor(s)                      Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     3,500.00
             Prior to the filing of this statement I have received                                        $                     3,500.00
             Balance Due                                                                                  $                        0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other motions or adversary proceeding. Proceedings with respect to reaffirmation agreements and any
               post-Meeting of Creditors proceedings.
                                                                        CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     1/22/2021                                                                 /s/ Warren Brumel, Esq.
     Date                                                                      Warren Brumel, Esq.
                                                                               Signature of Attorney
                                                                               Warren Brumel
                                                                               65 Main Street
                                                                               PO Box 181
                                                                               Keyport, NJ 07735
                                                                               732-264-3400 Fax: 732-264-5797
                                                                               wbrumel@keyportlaw.com
                                                                               Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59         Desc Main
                                                                  Document     Page 41 of 50




                                                               United States Bankruptcy Court
                                                                      District of New Jersey
 In re      Dosils, Inc.                                                                           Case No.
                                                                                 Debtor(s)         Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Vice President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:        1/22/2021                                               /s/ Julie Dosil
                                                                      Julie Dosil/Vice President
                                                                      Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 21-11101   Doc 1   Filed 02/09/21 Entered 02/09/21 12:37:59   Desc Main
                             Document     Page 42 of 50


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      ADP
                      PO Box 842875
                      Boston, MA 02284-2875


                      Air & Gas Technologies
                      42 Industrial Drive
                      Cliffwood Beach, NJ 07735


                      Alexis O'Reilly
                      Unknown


                      Alison Kelly
                      163 Delaware Avenue
                      Atlantic Highlands, NJ 07716


                      Alison Sheehy
                      11 The Vista
                      Middletown, NJ 07748


                      Allison Cea
                      10 Ivins Place
                      Rumson, NJ 07760


                      Altus Receivables Managment
                      2400 Veterans Memoial Blvd
                      Suite 300
                      Kenner, LA 70062


                      Amanda Mammolito
                      5 Mackenn Place
                      Port Monmouth, NJ 07758


                      American Express Amazon Business Prime
                      PO Box 981535
                      El Paso, TX 79998-1535


                      Anthony T. Sonatore, Jr.
                      One Argonne Place
                      Middletown, NJ 07748-5100


                      Anthony T. Sonatore, Jr. CPA
                      29 Millbrook Dr
                      Middletown, NJ 07748
Case 21-11101   Doc 1   Filed 02/09/21 Entered 02/09/21 12:37:59   Desc Main
                         Document     Page 43 of 50



                  Aqualung
                  2340 Cousteau Court
                  Vista, CA 92081


                  Betsy Toal
                  16 Dartmouth Drive
                  Hazlet, NJ 07730


                  Black Bear Lake
                  457 Stage Coach Road
                  Millstone Township, NJ 08510


                  Cara Horner
                  Unknown


                  Chase
                  PO Box 15298
                  Att: Bankruptcy Dept
                  Wilmington, DE 19850-5298


                  Chase Business Ink
                  PO Box 15298
                  Wilmington, DE 19850-5298


                  Chengeei Shen
                  53 Damasc Drive
                  Marlboro, NJ 07746


                  Chiew Kaw & Lifang Du
                  Unknown


                  Christina Figueroa
                  Unknown


                  Christy Scalia
                  Unknown


                  Comcast Business
                  PO Box 211008
                  Saint Paul, MN 55121-2408


                  Courtney Schellhorn
                  114 Tallwood Lane
                  Lincroft, NJ 07738
Case 21-11101   Doc 1   Filed 02/09/21 Entered 02/09/21 12:37:59   Desc Main
                         Document     Page 44 of 50



                  Cressi USA
                  3 Rosol Lane
                  Saddle Brook, NJ 07663


                  Danielle Cherence
                  Unknown


                  Danielle Sullivan
                  Unknown


                  Danielle Zimkus
                  1506 Maple Avenue
                  Asbury Park, NJ 07712


                  Deirdre Cesario
                  47 Appleton Drive
                  Hazlet, NJ 07730


                  Denise Lombardi
                  Unknown


                  Dianne Russo
                  12 Carolina Avenue
                  Port Monmouth, NJ 07758


                  Direct Energy Business
                  1001 Liberty Avenue
                  Pittsburgh, PA 15222


                  Julie Dosil
                  106 Half Moon Cir
                  Unit D-1
                  Lake Worth, FL 33462


                  Elizabeth Toal
                  16 Dartmouth Drive
                  Hazlet, NJ 07730


                  Emily Ruane
                  2 Ward Place
                  Middletown, NJ 07748
Case 21-11101   Doc 1   Filed 02/09/21 Entered 02/09/21 12:37:59   Desc Main
                         Document     Page 45 of 50



                  Estate of William J. Laggy
                  139 Twin Brooks Ave
                  Middletown, NJ 07748


                  First Insurance Funding
                  450 Skokie Blvd
                  Ste 1000
                  Northbrook, IL 60062-7917


                  Gina Leitau
                  7 Sophia Court
                  Middletown, NJ 07748


                  Global Payments
                  2578 W 600 N
                  Lindon, UT 84042


                  Irena Evelich
                  342 Shore Drive
                  Highlands, NJ 07732


                  Jaco Enterprises, Inc.
                  PO Box 22084
                  Phoenix, AZ 85028


                  James Snevily
                  66 Washington Street
                  Rumson, NJ 07760


                  JCP&L
                  76 S. Main Street
                  A-RPC
                  Akron, OH 44308-1890


                  Jeanine Jhanjee
                  38 Takolusa Drive
                  Hazlet, NJ 07730


                  Jenn McCann
                  Unknown


                  John Caspi
                  Unknown
Case 21-11101   Doc 1   Filed 02/09/21 Entered 02/09/21 12:37:59   Desc Main
                         Document     Page 46 of 50



                  Julia Coppola
                  48 Hawthorne Avenue
                  Hazlet, NJ 07730


                  Kaitlin Reynolds
                  118 Lexington Avenue
                  Fair Haven, NJ 07704


                  Kathleen Servidio
                  Unknown


                  Katja Abegg
                  484 Landing St
                  Lumberton, NJ 08048


                  Kazita Patel
                  Unknown


                  Kimberly Rose
                  149 Wilson Avenue
                  Port Monmouth, NJ 07758


                  Krista Kelly
                  Unknown


                  Kyle Acquavella
                  89 Maple Avenue
                  Keyport, NJ 07735


                  Liam Hayes
                  365 East End Avenue
                  Belford, NJ 07718


                  Linda Taylor
                  220 Seaview Avenue
                  South Amboy, NJ 08879


                  Lyon Collection Services, Inc.
                  7924 West Sahara Avenue
                  Las Vegas, NV 89117


                  Manhdan Kaczynsky
                  19 Angelica Coourt
                  Matawan, NJ 07747
Case 21-11101   Doc 1   Filed 02/09/21 Entered 02/09/21 12:37:59   Desc Main
                         Document     Page 47 of 50



                  Marco Albrecht
                  6 White Rock Terrace
                  Holmdel, NJ 07733


                  Mark Weaver
                  47 Compton Avenue
                  Keansburg, NJ 07734


                  Mason Creekmore
                  173 Kemp Avenue
                  Fair Haven, NJ 07704


                  McCarthy, Burgess & Wolff
                  26000 Cannon Rd
                  Bedford, OH 44146


                  Megan O'Donnell
                  Unknown


                  Melissa Arrivillaga
                  Unknown


                  Michelle     Gagneron
                  Unknown


                  Michelle Meehan
                  20 Foxwood Run
                  Middletown, NJ 07748


                  Mirona Opoka Mensah
                  Unknown


                  National Dust Control
                  200 Blackford Avenue
                  Middlesex, NJ 08846-2599


                  Neerag Bhatt
                  34 Hunters Point
                  Middletown, NJ 07748


                  New Jersey American Water
                  PO Box 91623
                  Rantoul, IL 61866-8623
Case 21-11101   Doc 1   Filed 02/09/21 Entered 02/09/21 12:37:59   Desc Main
                         Document     Page 48 of 50



                  New Jersey Natural Gas
                  1415 Wyckoff Road
                  PO Box 1464
                  Wall, NJ 07719


                  Philip Saxena
                  Unknown


                  PNC Bank
                  PO Box 747032
                  Pittsburgh, PA 15274-7032


                  Raina Graham
                  Unknown


                  Santander Bank
                  PO Box 12707
                  Reading, PA 19612-2707


                  Scuba Optics
                  1405 8th Avenue
                  Rock Falls, IL 61071


                  Sean Tyler
                  2 Sanders Drive
                  Middletown, NJ 07748


                  Sean Walsh
                  17 Baskenridge Drive
                  Middletown, NJ 07748


                  Sulabh Saxena
                  3 Baydre Cir
                  Middletown, NJ 07748


                  Susan Viston
                  10 Packard Drive
                  Middletown, NJ 07748


                  Tara Amores
                  169 Ueland Road
                  Red Bank, NJ 07701
Case 21-11101   Doc 1   Filed 02/09/21 Entered 02/09/21 12:37:59   Desc Main
                         Document     Page 49 of 50



                  Tara Salomone
                  24 Florence Avenue
                  Leonardo, NJ 07737


                  The Connection
                  51 Village Court
                  Hazlet, NJ 07730


                  Tomar Industries
                  PO Box 36
                  Adelphia, NJ 07710-0036


                  Trish Infantino
                  8 Stanford Drive
                  Hazlet, NJ 07730


                  Valerie Rosaly
                  3 Roberts Road
                  Hazlet, NJ 07730


                  Wendy Simon
                  12 Wilson Avenue
                  Port Monmouth, NJ 07758
                 Case 21-11101                    Doc 1          Filed 02/09/21 Entered 02/09/21 12:37:59               Desc Main
                                                                  Document     Page 50 of 50



                                                               United States Bankruptcy Court
                                                                       District of New Jersey
 In re      Dosils, Inc.                                                                                 Case No.
                                                                                 Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Dosils, Inc. in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 1/22/2021                                                           /s/ Warren Brumel, Esq.
 Date                                                                Warren Brumel, Esq.
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Dosils, Inc.
                                                                     Warren Brumel
                                                                     65 Main Street
                                                                     PO Box 181
                                                                     Keyport, NJ 07735
                                                                     732-264-3400 Fax:732-264-5797
                                                                     wbrumel@keyportlaw.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
